     Case 1:20-cv-02262-EGS Document 176-1 Filed 02/08/21 Page 1 of 1
USCA Case #20-5367    Document #1884134      Filed: 02/08/2021  Page 1 of 1



                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5367                                                   September Term, 2020
                                                                         1:20-cv-02262-EGS
                                                          Filed On: February 8, 2021
Teresa Richardson, et al.,

              Appellees

       v.

Joseph R. Biden, Jr., in his official capacity as
President of the United States, et al.,

              Appellants


                                         ORDER

       Upon consideration of the unopposed motion to voluntarily dismiss appeal, it is

       ORDERED that the motion be granted and this case be dismissed.

       The Clerk is directed to issue the mandate forthwith to the district court.


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk
